      Case 1:17-cv-00957-AJN-BCM Document 152 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEBRA JULIAN, et al.,                                                                       05/15/2020
               Plaintiffs,
                                                    17-CV-957 (AJN) (BCM)
       -against-
                                                    ORDER
METROPOLITAN LIFE INS. CO.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       By letter-motion dated February 20, 2020 (Dkt. No. 107), plaintiffs sought an order
compelling defendant to produce a designee, pursuant to Fed. R. Civ. P. 30(b)(6), to testify about
defendant's electronically stored information (ESI). By letter dated February 25, 2020 (Dkt. No.
110), defendant Metropolitan Life Insurance Company (MetLife) opposed the application.
Thereafter, the parties made and the Court granted a series of applications to hold plaintiffs'
motion in abeyance as the parties sought to resolve the issues amongst themselves. (See Dkt.
Nos. 113, 116, 119, 123, 124, 130, 133, 136, 137.)

        By order dated April 27, 2020 (Dkt. No. 141), the Court denied the parties' 6th request to
hold plaintiffs' motion in abeyance (Dkt. No. 140), and scheduled a discovery conference for
May 14, 2020. In advance of the May 14 conference, at the Court's direction, the parties filed a
joint letter dated May 11, 2020 (Joint Ltr.) (Dkt. No. 148), followed by defendant's letter dated
May 13, 2020 (Def. Ltr.) (Dkt. No. 150) and plaintiffs' letter dated May 13, 2020 (Pl. Ltr.) (Dkt.
No. 151).

        The Joint Letter informs the Court that the parties were able to resolve portions of their
dispute, and that MetLife is willing to produce one or more witnesses to offer testimony on its
behalf regarding four of its ESI systems, known as the Unified Inforce System Systems (UIS),
Disability Process Automation (DPA), Unified Disability Systems (UDS), and Intellis. Joint Ltr.,
at 2. However, the parties continue to disagree as to two points: "[w]hether Defendant should be
permitted to designate two to three individuals to testify separately about each of the four ESI
systems at issue," and "[w]hether each designee counts against the presumptive 10-person limit
for depositions under Fed. R. Civ. P. 30(a)(2)(A) or whether all 30(b)(6) designees collectively
count as one deposition." Joint Ltr., at 4. The Joint Letter also requests a modification of the
current scheduling order which would extend the deadline for pre-certification class discovery by
eight weeks and extend the class certification briefing schedule accordingly. Id. at 3-4.

    For the reasons stated on the record at the May 14, 2020 conference, it is hereby
ORDERED as follows:

       1.      Intellis Questions. Defendant has provided plaintiff with written descriptions of
               each of the four ESI systems now at issue, and plaintiffs have followed up with
               written questions concerning the UDS, UIS, and DPA systems, see Pl. Ltr. Tab A,
               which supplement the description of the "matters for examination" contained in
Case 1:17-cv-00957-AJN-BCM Document 152 Filed 05/15/20 Page 2 of 3



      their notice of deposition (Dkt. No. 107-1) and will assist MetLife in preparing its
      Rule 30(b)(6) witnesses for deposition. See Fed. R. Civ. P. 30(b)(6) (the party
      seeking testimony on behalf of an entity must "describe with reasonable
      particularity the matters for examination"). No later than May 22, 2020, plaintiffs
      shall provide defendant with a comparable list of questions with respect to the
      Intellis system.

 2.   30(b)(6) Designations. No later than May 29, 2020, MetLife shall designate "one
      or more" persons to testify on its behalf concerning the four ESI systems. Fed. R.
      Civ. P. 30(b)(6). Given the clear language used in the rule, the Court will not
      order MetLife to "identify one designee who is fully prepared to testify about all four
      ESI systems at issue, including about the technical aspects of each system and about
      how class members interact with each system." Pl. Ltr. at 2. However, the Court
      encourages defendant to limit the number of designees to the extent reasonably
      practicable, and reminds defendant that the designees need not have personal
      knowledge concerning every anticipated deposition topic. To the contrary: a
      30(b)(6) designee has an "affirmative obligation" to "educate himself as to the
      matters regarding the corporation. This includes all matters that are known or
      reasonably available to the corporation." Rubie’s Costume Co. v. Kangaroo
      Manufacturing, Inc., 2018 WL 4558405, at *3 (E.D.N.Y. Sep. 21, 2018) (quoting
      Panolam Industry Int’l, Inc. v. F &F Composite Group Inc., 2010 WL 341330, at
      *1 (D. Conn. Jan. 22, 2010)).

 3.   Deposition Schedule. The parties shall use their best efforts to schedule all
      deposition testimony regarding the four ESI systems during May and June 2020.
      The depositions shall be conducted remotely. (See Dkt. No. 125.)

 4.   Counting Depositions. Ordinarily, "[a] deposition under Rule 30(b)(6) should, for
      purposes of [the presumptive limit of 10 depositions per side, see Fed. R. Civ. P.
      30(a)(2)(A)(i)] be treated as a single deposition even though more than one person
      may be designated to testify." Fed. R. Civ. P. 30(a) advisory committee note to
      1993 amendment. Plaintiffs seek to apply the ordinary rule here, "irrespective of
      the number of designees MetLife has decided to put forward." Pl. Ltr. at 2.
      Defendant "proposes that, because each of the four ESI systems at issue is unique,
      the depositions concerning each of the four systems should 'count' as one
      deposition (for a total of four depositions)." Def. Ltr. at 2. For planning purposes,
      the parties should assume that the testimony concerning MetLife's ESI systems
      will constitute a single deposition. The parties should also assume that, in the
      event of a dispute concerning leave to take more than ten depositions, the Court
      will again apply a rule of reason and consider all of the factors set forth in Fed. R.
      Civ. P. 26(b)(1).

 5.   Extended Deadlines. At the parties' request, the Court hereby revises the deadlines
      set forth in the Amended Civil Case Management Plan (Dkt. No. 104, previously
      modified by Dkt. No. 125) as follows:

      a.     Close of pre-certification class discovery – July 29, 2020.


                                         2
     Case 1:17-cv-00957-AJN-BCM Document 152 Filed 05/15/20 Page 3 of 3




            b.    Due date for plaintiffs' motion for Rule 23 class certification – August 28,
                  2020.

            c.    Due date for defendant's opposition to class certification – September 28,
                  2020.

            d.    Due date for plaintiffs' reply in support of class certification – October 26,
                  2020.

Dated: New York, New York
       May 15, 2020
                                         SO ORDERED.



                                         ________________________________
                                         BARBARA MOSES
                                         United States Magistrate Judge




                                            3
